Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.

Claim Status
This Action is responsive to the claim set filed on 07/26/2021. Claims 1, 9, 11, 17 have been amended. Claims 1-20 are presented for examination. Claims 1, 9, 17 are independent claims.

Response to Arguments 
Applicant's amendment filed 07/26/2021 changes the scope of claims 1, 9, 17. have been fully considered but they are not persuasive. The amendment introduced subject matter not disclosed in the specification and technologically cannot be performed.

Information Disclosure Statement 
The Applicant’s Information Disclosure Statement, filed 08/30/2021, has been received, entered into record, and considered.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “remapping the first downlink control information, resulting in first remapped data; remapping the second downlink control information, resulting in second remapped data; remapping the third downlink control information, resulting in third remapped data; remapping the further downlink control information, resulting in further remapped data; combining the first remapped data with the second remapped data, resulting in first combined remapped data; combining the third remapped data with the fourth remapped data, resulting in second combined remapped data”. While par 0042 of the specification discloses coding chain for transmission of two downlink control channels and two data traffic channels, fig 3 par 0032-0033 discloses the remapping steps (304, 308, 314, 318) and combining steps are performed on the TBs of the data traffic channels, PDSCH1 and PDSCH2. Downlink control information (DCIs) are located in the downlink control channels, PDCCH, not in the PDSCH. Nowhere else in the written description nor drawings specifically disclose the remapping and the combining of the DCIs.
Claim 1 recites “transmitting, via a first antenna, the first transformed remapped data via a first downlink control channel to the user equipment; and transmitting, via a second antenna, the second transformed remapped data via a second downlink control channel to the user equipment”. Neither the written description nor drawings specifically disclose transmitting to the user equipment the transformed remapped data via an antenna and via a downlink control channel.
Claim 1 recites “wherein the first remapped information is transmitted via a first resource block and wherein the second remapped information is transmitted via a second resource block different than the first resource block to prevent an interference experience by the user equipment”. Per fig 3 par 0043-0044 of the published application, the first and second “remapped information” are the results of the inverse Fourier transform (steps 310, 320). In the art, the inverse Fourier transform function is a function that transforms frequency-domain information into a time-varying waveform, i.e. radio signals, transmissible via antenna. Thus the “remapped information” is a time-varying waveform. A resource block is a frequency-time unit in a subframe. A PDSCH such as one shown in fig 3 consists of a plurality of resource block. Per fig 3, it is the resource block that is transmitted in the form of the remapped information after undergoing remapping and inverse Fourier transform. Nowhere else in the written description nor drawings specifically disclose the remapped information, i.e. waveform, is transmissible via the resource block.
Claim 9 recites “combining, by the base station, first remapped control information based the first downlink control information and the second downlink control information, resulting in combined first remapped control information” and “combining, by the base station, second remapped control information based the second downlink control information and the third downlink control information, resulting in combined second remapped control information”. While par 0042 of the specification discloses coding chain for transmission of two downlink control channels and two data traffic channels, fig 3 par 0032-0033 discloses the remapping steps (304, 308, 314, 318) and combining steps are performed on the TBs of the data traffic channels, PDSCH1 and PDSCH2. Downlink control information (DCIs) are located in the downlink control channels, PDCCH, not in the PDSCH. Nowhere else in 
Claim 9 recites “transmitting the first remapped information via a first downlink control channel and the second remapped information via a second downlink control channel”. Per fig 3 par 0043-0044 of the published application, the first and second “remapped information” are the results of the inverse Fourier transform (steps 310, 320). In the art, the inverse Fourier transform function is a function that transforms frequency-domain information into a time-varying waveform transmissible via antenna. Neither the written description nor drawings specifically disclose the remapped information. i.e. waveform, is transmissible via a downlink control channel. 
Claim 9 recites “wherein the first remapped information is transmitted via a first resource block and wherein the second remapped information is transmitted via a second resource block different than the first resource block to prevent an interference experience by the user equipment”. Per fig 3 par 0043-0044 of the published application, the first and second “remapped information” are the results of the inverse Fourier transform (steps 310, 320). In the art, the inverse Fourier transform function is a function that transforms frequency-domain information into a time-varying waveform, i.e. radio signals, transmissible via antenna. Thus the “remapped information” is a time-varying waveform. A resource block is a frequency-time unit in a subframe. A PDSCH such as one shown in fig 3 consists of a plurality of resource block. Per fig 3, it is the resource block that is transmitted in the form of the remapped 
Claim 17 recites “the first downlink control information comprises first combined remapped inverse Fourier transform data” and “the second downlink control information comprises second combined remapped inverse Fourier transform data”. Per fig 3 of the specification, the first and second “combined remapped inverse Fourier transform data” are the results of the inverse Fourier transform (steps 310, 320) of the first combined remapped data and the second combined remapped data respectively. In the art, the inverse Fourier transform function is a function that converts frequency-domain information into the time-varying waveform. Neither the written description nor drawings specifically disclose the downlink control information (DCI) comprises combined remapped inverse Fourier transform data.
Dependent claims 2-8, 10-16, 18-20 are rejected for same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        



/WESLEY L KIM/Supervisory Patent Examiner, Art Unit 2648